Citation Nr: 1434662	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  10-19 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back and tailbone injuries, postoperative residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is also the appellant, had active service from August 1948 to September 1951. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas. 

The Veteran appeared at a hearing before a local hearing officer in December 2010.  A transcript of the hearing is of record. 

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This matter was previously before the Board in September 2013 and February 2014 at which time it was remanded for further development.  The requested development has been performed and the matter is now ready for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has a current disability of degenerative disc and joint disease of the lumbar spine.

2.  The Veteran injured his low back/tailbone in service.
 
3.  The Veteran has experienced "continuous" symptoms of low back problems since service separation.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for degenerative joint/disc disease of the lumbar spine are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

As the Board is granting the full benefit sought on appeal, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In cases such as this in which service treatment (medical) records are missing, the Board has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt rule due to the absence of possible pertinent service treatment records.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Generally, when claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist a veteran in the development of the claim and to provide reasons or bases for any adverse decision rendered without these records.  See Id.  This heightened obligation does not establish a heightened "benefit of the doubt" or lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996); Ussery v. Brown, 8 Vet. App. 64 (1995).

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran contends that his current low back disorders arise out of injuries sustained in service.  The Veteran maintains that when he was on transport from Germany to New Jersey, the boat went out and forward and then came back causing him to hit his back on the stairway.  He indicated that it hurt quite a bit and he was taken to the medic.  He reported that he was kept in the medic area overnight.  The Veteran stated that after landing he was housed in a tent city and was taken for x-rays.  He was given heat treatment and pain medication.  The Veteran has reported that he has continued to have the same pain and symptoms since the fall.  He has also noted having had two back surgeries, one in 1973 and one in 1998.  

In support of his claim, the Veteran submitted statements from several individuals, including one individual who had known the Veteran since 1948.  F. P. indicated that he had known the Veteran since 1948 and stated that following his return from the military, the Veteran started experiencing back problems, with continued health deterioration throughout the years.  

While treatment records reviewed in conjunction with the Veteran's claim for Social Security disability benefits are not available for review, having been destroyed as a result of the passage of the time between the time of the decision  and the request for the records, the Social Security award decision notes that the Veteran did undergo surgery on his back in 1973, as has been reported by the Veteran.  

In conjunction with the September 2013 Board remand, the Veteran was afforded a VA examination in October 2013 with an addendum opinion being added to the record in November 2013.  In October 2013, the examiner rendered diagnoses of degenerative joint and disc disease of the lumbar spine, with an onset of 1998.  He noted that the Veteran reported having injured his back in 1950 and being treated at sick bay and subsequently at the troop clinic in Germany where he was given pain medication.  He further noted that the Veteran had indicated that he sought care for back issues in the 1950's but did not seek help again until 1972, when he reported the first back surgery. 

The examiner noted that the Veteran had a worker's back injury about 1996 and subsequent surgery in 1998.  He further indicated that X-rays demonstrated severe degenerative changes and disc narrowing in 2007.  He observed that there was no documentation of back surgeries in 1972 or 1998, over 20 years after discharge.  He also noted that there was no documentation in the Veteran's service records of a back injury and that the treatment that the Veteran reported having in Germany was not documented.  He observed that all history was subjective with regard to in-service injuries.  

In his November 2013 addendum opinion, the examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner indicated that the etiology of the current thoracolumbar condition was a work-related injury in 1986 and surgery in 1988, in addition to normal aging process causing arthritic changes to the axial spine.  He observed that in-service injuries and subsequent evaluations were based on medical documentation of an injury that correlated with the Veteran's condition.  He stated that after extensive document review he could not find any documentation of an in-service injury or within one year of discharge.  Therefore one could not accept the claim of an injury or suppose an injury without medical evaluation which was absent.  Therefore it was less than likely that the Veteran's current thoracolumbar condition had its onset in service.  He further opined that it was also less than likely that a back disorder was manifest to a compensable degree within one year after separation for the reasons cited above. 

In its February 2014 remand, the Board noted that while the examiner provided the requested opinion, the rationale for his opinion was, at least in part, based upon the absence of a documented in-service injury.  The examiner specifically stated that after extensive document review he could not find any documentation of an in-service injury or within one year of discharge; therefore, one could not accept the claim of an injury or suppose an injury without medical evaluation, which was absent.  The Board observed that in its September 2013 remand, it specifically indicated that the examiner was to accept that the Veteran injured his back in service, per his statements noted in the narrative portion of the remand.  As such, the directives of the remand were not complied with. 

The Board requested that the claims folder be returned to the VA examiner who performed the October 2013 VA examination and provided the November 2013 addendum opinion, with examiner once again being requested to render an opinion as to whether it was at least as likely as not (50 percent probability or greater) that any current low back disorder had its onset in service or was otherwise related to service.  If there was currently diagnosed arthritis, the examiner was also to indicate whether it was as least as likely as not that the disorder was manifest to a compensable degree within one year after separation from service.  The examiner was notified that he had to accept that the Veteran injured his back in service, per his statements noted in the narrative portion of the remand, and that all accompanying rationale for the opinions had to address the in-service back injury. 

In March 2014, the VA examiner indicated that all the records had been reviewed.  The examiner stated that he accepted the Veteran's statement that he had injured his low back in service but he did not and could not find any documentation of an in-service injury such as troop clinic visits or imaging studies done in service or within 365 days after service discharge.  The examiner observed that there was documentation of a workman's injury in 1986 and surgery in 1988 consistent with his current condition.  The examiner noted that there was no documentation of chronic back problems from his discharge in 1951 up to his workman's compensation injury 35 years after service.  He indicated that the Veteran had MRI documented degenerative changes consistent with this non-service injury.  The examiner stated that based upon his evaluation, it was his opinion that the Veteran's thoracolumbar condition was less likely than not caused by an in-service injury taking into account his subjective report of an in-service injury.  

Initially, the Board finds that the Veteran currently has a diagnosed disability of degenerative joint and disc disease of the lumbar spine.  Next, the Board finds that weight of the medical and lay evidence of record supports that the Veteran injured his back in service.  Finally, the Board finds that the weight of the medical and lay evidence of record is in equipoise on the question of whether the Veteran has had continuous symptoms of a low back disability since service separation.  The Veteran has reported and testified as to having had problems with back from the time of service.  In support of his claim, he has submitted statements from individuals who have known him since his separation from service and who have observed the Veteran having continuous problems with his back since service.  The VA examiner has also noted that the Veteran had reported injuring his back in service and having had complaints of back pain since that time.  The evidence of record is sufficient to show continuous low back symptoms since service to meet the requirements of presumptive service connection under 38 C.F.R. § 3.303(b).  The Veteran's statements and testimony regarding back pain along with the statements from individuals who have known him throughout this time period are sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of a back disability since service separation that was later diagnosed as arthritis and disc disease.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (a veteran is competent to testify regarding continuous knee pain since service). 

With regard to the November 2013 and March 2014 VA examiner's opinion that the Veteran's degenerative joint and disc disease were less likely than not caused by an in-service injury, the opinion, while noting that the Veteran claimed to have injured his back during service, continues to reference that the record does not contain any documentation of such injuries.  As noted above, the Veteran's service treatment records are unavailable through no fault of his own.  As the records are not available, there can be no such documentation.  Moreover, in the most recent opinion the examiner made reference to a 35 year gap of chronicity for chronic back problems between the Veteran's discharge from service and his worker's compensation injury.  This does not take into account the lay statements of continuity from various individuals who knew the Veteran throughout this time period, nor does it take into account that the Veteran had back surgery in 1973, as reported by the Veteran and as noted in the Social Security disability award.  As such, the opinion is of little or no probative value.  

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran injured his low back in service and has experienced "continuous" symptoms of a low back disorder now diagnosed as degenerative disc and joint disease since service separation.  As such, the criteria for presumptive service connection for a low back disorder under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for degenerative joint and disc disease of the lumbar spine is granted.  




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


